              IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF CONNECTICUT



    UNITED STATES OF AMERICA                :       3:18-cr-00260-MPS


                                            :
              V                             :
                                            :
                                            :       DECEMBER 6, 2019
    KIMBERLY ROMAN

                      MOTION TO CONTINUE SENTENCING

       The defendant through undersigned counsel respectfully moves the court to continue Ms.

Kimberly Roman’s sentencing currently scheduled for January 7, 2020, to the court’s early

February sentencing calendar. In support of this motion, the undersigned represents that such

additional time is necessary to obtain records relevant to Ms. Roman’s matter. The undersigned

has contacted AUSA Natasha Freismuth who has no objection to the granting of this request.



                                            RESPECTFULLY SUBMITTED,


                                            /s/    E. Gregory Cerritelli_____________
                                            By:    E. GREGORY CERRITELLI
                                                   FEDERAL BAR NO: ct20784
                                                   2 LINCOLN STREET
                                                   NEW HAVEN, CT 06510
                                                   TEL NO: 203-624-6115
                                          CERTIFICATION

         I hereby certify that on this 6th day of December, 2019 a copy of the foregoing Motion
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Curt’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court MC/ECF System.



                                             /s/     E. Gregory Cerritelli_____________
                                                     E. GREGORY CERRITELLI
